NUMBER 13-20-00009-CV

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


GLENN A. RALSTON AND
DOROTHY A. RALSTON,                                                        Appellants,

                                           v.

WHITE OAK RESOURCES VI, LLC,                                                 Appellee.


                   On appeal from the 135th District Court
                         of Goliad County, Texas.


                          MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Longoria and Perkes
          Memorandum Opinion by Chief Justice Contreras
      Appellants Glenn A. Ralston and Dorothy A. Ralston perfected an appeal from a

judgment entered by the 135th District Court of Goliad County, Texas, in trial court cause

number 18-11-0786-CV.
       The parties have filed a joint motion to dismiss the appeal. The motion complies

with Texas Rule of Appellate procedure 42.1. See TEX. R. APP. P. 42.1(a)(2); see also

TEX. R. APP. P. 43.2(f).

       The Court, having considered the documents on file and the joint motion to dismiss

the appeal, is of the opinion that the joint motion to dismiss the appeal should be granted.

The joint motion to dismiss the appeal is granted, and the appeal is hereby DISMISSED.

Per the parties’ agreement, all costs will be taxed against the party incurring same. See

TEX. R. APP. P. 42.1(d). Having dismissed the appeal at the parties’ request, no motion

for rehearing will be entertained, and our mandate will issue forthwith.

                                                               DORI CONTRERAS
                                                               Chief Justice

Delivered and filed the
1st day of October, 2020.




                                             2